Title: Lambert Wickes to the American Commissioners, 15 March 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen.
L’Orient March 15th 1777.
I wrote you last post informing you of my disagreeable Situation, Also Mentioned the proceedings of Mr. Gonnett the Commissary of this Port. He Still continues to threaten driving me out imeadiately. If the threats and abuses of this Buissey person cannot be stop’d I should be much oblig’d for your Instructions and am in hopes you’ll either dispatch me imeadiately for America or procure me Admittance in some other Port where I shall be better received and kinder treated than I have been here. You may rest Satisfied that no proceedings of mine has meritted Mr. Gonnetts treatment as I have always behaved with all the Complisance in my power to that Gentleman which I am afraid will be out of my power to continue longer as it Vexes me very much to be treated in this Manner and I would not Submit to it elsewhere. Please let me know what News there is from America. From Gentlemen, Your Most obedient humble Servant
Lambt. Wickes
To the Honbles. Dr. Benja. Franklin & Silas Dean.
 
Addressed: To / The Honble. Dr. Benja: Franklin / at / Paris
Notation: Wickes 15 March 77.
